In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Suffolk County (Corso, J.), dated July 13, 1983, which granted defendants’ motion for summary judgment and dismissed the complaint, and denied plaintiffs’ cross motion for leave to increase their ad damnum clause.
Order affirmed, without costs or disbursements.
Plaintiff Leonard Scimeca has applied for and received workers’ compensation benefits. Accordingly, he and his spouse are precluded from recovering damages in an action at law to recover for injuries sustained in the course of his employment as a result of a coemployee’s alleged negligence (see, Workers’ Compensation Law §§ 11, 29 [6]; Burgos v City of New York, 98 AD2d 788).
We have reviewed plaintiffs’ remaining contentions and find them to be without merit. Weinstein, J. P., Brown, Niehoff and Lawrence, JJ., concur.